         Case 4:16-cv-01739-KOB Document 48 Filed 08/01/19 Page 1 of 12                                 FILED
                                                                                               2019 Aug-01 AM 09:42
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                 MIDDLE DIVISION

MARILYN BROWN and AARON R.                        )
GRINDSTAFF,                                       )
                                                  )
       Plaintiffs,                                )
                                                  )
       v.                                         )       Case No. 4:16-CV-01739-KOB
                                                  )
GADSDEN REGIONAL MEDICAL                          )
CENTER LLC, et al.,                               )
                                                  )
       Defendants.                                )


                                  MEMORANDUM OPINION

       Plaintiffs Marilyn Brown and Aaron R. Grindstaff sued Gadsden Regional Medical

Center (GRMC); Triad Holdings V, LLC; Triad of Alabama, LLC; and Professional Account

Services, Inc. for breach of contract, conversion, breach of implied contract, and breach of

fiduciary duty. Each count also alleged conspiracy. On September 18, 2017, this court entered an

Order granting Defendants’ “Motion to Dismiss, or in the Alternative, Motion for Summary

Judgment,” (doc. 14), dismissing all claims. (Doc. 34).

       On October 4, 2018, the Eleventh Circuit affirmed in part, vacated in part, and remanded

this case. (Doc. 39). Specifically, the Eleventh Circuit affirmed this court’s dismissal of

Plaintiffs’ breach of express contract claim and conversion claim. But the Eleventh Circuit

vacated this court’s entry of judgment in favor of GRMC on Plaintiff’s breach-of-fiduciary-duty

claim because this court sua sponte granted summary judgment in favor of GRMC without

providing Plaintiffs with notice and an opportunity to respond to the motion for summary

judgment. The Eleventh Circuit remanded the breach-of-fiduciary-duty claim back to this court

for further proceedings.

                                                 1
Case 4:16-cv-01739-KOB Document 48 Filed 08/01/19 Page 2 of 12
Case 4:16-cv-01739-KOB Document 48 Filed 08/01/19 Page 3 of 12
            Case 4:16-cv-01739-KOB Document 48 Filed 08/01/19 Page 4 of 12



9). After Ms. Brown’s September 17, 2012 surgery, GRMC alleges that it submitted her

expenses to Blue Cross, which paid the bills. (Id.). Ms. Brown does not dispute this fact. (Doc.

21 at 9).

        GRMC released the lien on September 4, 2015, although GRMC does not explain why.

(Doc. 15-2 at 2).

        Ms. Brown does not dispute that GRMC filed a document titled “Release of Lien” on

September 4, 2015, but alleges that the document was worthless. (Doc. 21 at 10). Ms. Brown was

also insured by Alfa Insurance, her automobile insurer, which provided her with $1,000 in med-

pay coverage for the automobile accident. (Doc. 22-13 at 2). She claims that Alfa refused to

recognize the release, and insisted on paying Ms. Brown’s med-pay benefits jointly to her and

GRMC. (Id. at 10, 19). Ms. Brown’s attorney sent a letter to the claims adjuster at Alfa

Insurance, Chad Wills, informing Alfa that Ms. Brown never received her med-pay coverage.

(Doc. 22-31 at 2). Mr. Wills replied on September 12, 2016 that Ms. Brown has available med-

pay coverage for up to $1,000, but because outstanding balances existed for GRMC and Blue

Cross, the lien balances would be included on any payments for the available med-pay. (Doc. 22-

13 at 2).

        Mr. Grindstaff alleges similar facts to Ms. Brown, although his injuries resulted from a

different automobile accident. On May 14, 2014, Mr. Grindstaff was treated at GRMC after an

automobile accident. (Doc. 1-7 at 200; Doc. 43 at 3). Mr. Grindstaff’s medical bills totaled

$53,009.95. (Doc. 43 at 3). On June 16, 2014, GRMC filed a hospital lien regarding this

treatment. (Doc. 43-1 at 2). On or before July 31, 2014, GRMC also filed claims with Mr.

Grindstaff’s personal insurance, Blue Cross. (Doc. 22-23 at 2).




                                                 4
         Case 4:16-cv-01739-KOB Document 48 Filed 08/01/19 Page 5 of 12



       Mr. Grindstaff had automobile insurance with Alfa, and was entitled to $5,000 in med-

pay benefits. (Doc. 22-27 at 3). In his affidavit, Mr. Grinstaff states that his med-pay benefits

were denied because of the lien GRMC filed against him. (Doc. 45-2 at 2). Alfa refused to issue

the check solely to Mr. Grindstaff, and would only write the check out to Mr. Grindstaff and

GRMC jointly. (Id.). As a result, Mr. Grindstaff states that he “was required to pay a little less

than $4,000 in out of pocket medical expenses.” (Id. at 3).

       When it filed the claims with Blue Cross, GRMC discounted the bills by $49,829.35.

(Doc. 22-23 at 2). GRMC released the lien on October 24, 2014, although it did not state why.

(Doc. 43-2 at 2). Blue Cross paid the remaining $3,130.60 to GRMC after the discount. (Doc.

22-23 at 2). Mr. Grindstaff was responsible for a $50.00 copay to GRMC. (Id.). 1

       Ms. Brown filed this case as a putative class action against GRMC and other defendants

on July 9, 2015, in the Circuit Court of Etowah County, Alabama, alleging breach of contract,

conversion, breach of implied contract, and breach of fiduciary duty. (Doc. 1-1). Mr. Grindstaff

was added as a plaintiff in the amended complaint filed on October 7, 2016. Second Amended

Class Action Petition for Damages, Brown v. Gadsden Reg’l Med. Ctr., LLC, No. 31-CV-2015-

900560.00 (Ala. Cir. Ct. Oct. 7, 2016), Doc. 137. Defendants removed this case to federal court

on October 24, 2016. (Doc. 1).

       On November 7, 2016, Defendants filed a motion to dismiss, or in the alternative, a

motion for summary judgment. (Doc. 14). This court granted the motion to dismiss in its entirety

on September 18, 2017, and dismissed the case. (Doc. 34). It treated the motion to dismiss as to

the breach of fiduciary duty claim as a motion for partial summary judgment. (Id.). On




1
  Based upon the briefs and evidence submitted, the court cannot find any facts or allegations
regarding when or if Mr. Grindstaff’s initial payment of “a little less than $4,000” was returned.
                                                  5
         Case 4:16-cv-01739-KOB Document 48 Filed 08/01/19 Page 6 of 12



September 25, 2017, Ms. Brown and Mr. Grindstaff appealed the court’s order dismissing the

case. (Doc. 35).

       On October 4, 2018, the Eleventh Circuit affirmed this court’s opinion, except as to the

breach of fiduciary duty claim. (Doc. 39). The Eleventh Circuit vacated this court’s entry of

judgment in favor of GRMC on Plaintiff’s breach of fiduciary duty claim because this court sua

sponte granted summary judgment in favor of GRMC without providing Plaintiffs with notice

and an opportunity to respond to the motion for summary judgment. The Eleventh Circuit

remanded the breach of fiduciary duty claim back to this court for further proceedings. So, that

claim is the only claim remaining before this court.

   II. Standard of Review

       Summary judgment allows a trial court to decide cases when no genuine issues of

material fact are present and the moving party is entitled to judgment as a matter of law. See Fed.

R. Civ. P. 56. When a district court reviews a motion for summary judgment, it must determine

two things: (1) whether any genuine issues of material fact exist; and if not, (2) whether the

moving party is entitled to judgment as a matter of law. Id.

       The moving party “always bears the initial responsibility of informing the district court of

the basis for its motion, and identifying those portions of ‘the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any,’ which it believes

demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986) (quoting Fed. R. Civ. P. 56).

       Once the moving party meets its burden of showing the district court that no genuine

issues of material fact exist, the burden then shifts to the non-moving party “to demonstrate that




                                                  6
         Case 4:16-cv-01739-KOB Document 48 Filed 08/01/19 Page 7 of 12



there is indeed a material issue of fact that precludes summary judgment.” Clark v. Coats &

Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991).

       In response, the non-moving party “must do more than simply show that there is some

metaphysical doubt as to the material fact.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 586 (1986). The non-moving party must “go beyond the pleadings and by [its]

own affidavits, or by the ‘depositions, answers to interrogatories, and admissions on file,’

designate ‘specific facts showing that there is a genuine issue for trial.’” Celotex, 477 U.S. at 324

(quoting Fed. R. Civ. P. 56(e)) (emphasis added).

       The court must “view the evidence presented through the prism of the substantive

evidentiary burden,” to determine whether the nonmoving party presented sufficient evidence on

which a jury could reasonably find for the nonmoving party. See Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 254 (1986). The court must refrain from weighing the evidence and making

credibility determinations, because these decisions fall to the province of the jury. Id. at 255.

       Furthermore, all evidence and inferences drawn from the underlying facts must be

viewed in the light most favorable to the non-moving party. See Graham v. State Farm Mut. Ins.,

193 F.3d 1274, 1282 (11th Cir. 1999). After both parties have addressed the motion for summary

judgment, the court must grant the motion only if no genuine issues of material fact exist and if

the moving party is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56.

   III. Discussion

       GRMC contends that Plaintiffs’ claim for breach of fiduciary duty fails as a matter of

law. Ms. Brown and Mr. Grindstaff allege that GRMC owed a fiduciary duty to them because

GRMC stood “in a position of trust or confidence [to Plaintiffs as a result of their medical

treatment] . . . [and GRMC is] not allowed by law to make a profit at the expense of said insured



                                                   7
         Case 4:16-cv-01739-KOB Document 48 Filed 08/01/19 Page 8 of 12



patients.” (Doc. 1-1 at 21). Because GRMC is the only entity in possession of the information

necessary to submit Plaintiffs’ medical bills to Blue Cross, GRMC allegedly violated its

fiduciary duty by intentionally refusing to submit Ms. Brown’s and Mr. Grindstaff’s medical

bills directly to Blue Cross. GRMC allegedly further violated this duty by knowingly and

wrongfully filing hospital liens against Ms. Brown and Mr. Grindstaff.

       GRMC contends that Plaintiff’s claim for breach of fiduciary duty fails for four reasons:

(1) hospitals are not fiduciaries of patients; (2) under Alabama’s hospital lien statute, GRMC is a

creditor, not a fiduciary, of Plaintiffs; (3) GRMC has not breached a fiduciary duty, if one exists;

and (4) Plaintiffs have no damages.

       Under Alabama law, a fiduciary relationship exists when one person has gained the trust

of or inspired confidence in another person that he will act in good faith with the other’s interest

in mind. See K&C Dev. Corp. v. AmSouth Bank, N.A., 597 So. 2d 671, 675 (Ala. 1992) (“[The

duty] arises in cases in which confidence is reposed and accepted, or influence acquired, and in

all the variety of relations in which dominion may be exercised by one person over another.”

(quoting Bank of Red Bay v. King, 482 So. 2d 274, 284 (Ala. 1985))).

       Alabama courts have not considered whether a fiduciary duty extends from hospitals to

patients, but the courts have been clear that a fiduciary duty does not exist between a physician

and a patient. See Gunter v. Huddle, 724 So. 2d 544, 546 (Ala. Civ. App. 1998) (“In contrast,

Alabama caselaw holds that a physician-patient relationship is not a fiduciary relationship as a

matter of law.”); see also Mitchell v. Harris, 246 So. 2d 684 (Ala. 1974) (noting that, while a

physician may have influence over a patient in some circumstances, such a confidential

relationship does not necessarily exist in all contexts).




                                                  8
         Case 4:16-cv-01739-KOB Document 48 Filed 08/01/19 Page 9 of 12



        But rather than focus on the labels of parties, Alabama law focuses on the nature of the

relationship between the parties to determine if a fiduciary duty exists. Generally, “Alabama law

does not restrict ‘[t]he fiduciary relation . . . to such confined relations as trustee and beneficiary,

partners, principal and agent, guardian and ward, managing directors and corporation, etc.’”

Jumbo v. Ala. State Univ., 229 F. Supp. 3d 1266, 1273 (M.D. Ala. 2017) (quoting Line v.

Ventura, 38 So. 3d 1, 12 (Ala. 2009)).

        Plaintiffs allege that a fiduciary duty was established by the nature of the interdependent

relationship between Plaintiffs and GRMC. The Alabama Supreme Court has previously found

that the relationship between a dentist, his patients, and their insurance company is

interdependent. See Ex parte Blue Cross & Blue Shield of Ala., 773 So. 2d 475, 480 (Ala. 2000)

(“The record establishes both explicitly and implicitly that Dr. Guthrie and his patients

contracted together in reliance on the contractual obligation of Blue Cross to pay for dental

services covered by the policy between Blue Cross and the patients.”).

        Even assuming that a fiduciary duty based on an interdependent relationship exists

between GRMC and Plaintiffs, Ms. Brown failed to establish that this fiduciary duty existed at

the time of the alleged breaches. Ms. Brown initially came in for treatment on March 23, 2012,

and GRMC filed its lien against her on April 16, 2012. GRMC alleges 2 that it did not learn of

Ms. Brown’s Blue Cross insurance until September 11, 2012. (Doc. 14 at 9). And Ms. Brown

neither admits nor denies this allegation, instead only responding that “in September 2012,



2
  The court acknowledges that GRMC states as a fact that it first learned of Ms. Brown’s Blue
Cross insurance on September 11, 2012 and cites to the affidavit of Michael Cotton. (Doc. 14 at
9). Upon review of Mr. Cotton’s affidavit, the court notes that Mr. Cotton in no way mentions
Ms. Brown’s September 2012 visit, only that she did not inform GRMC of her insurance during
her March 2012 visit. (Doc. 15-1 at 3). So, the court will construe GRMC’s statement as an
allegation, and not a fact, because GRMC has not offered evidence in support of this allegation
that GRMC first learned of her Blue Cross insurance in September 2012.
                                                   9
        Case 4:16-cv-01739-KOB Document 48 Filed 08/01/19 Page 10 of 12



within six months of Ms. Brown’s March 23, 2012, emergency-room visit to GRMC, GRMC

knew that Ms. Brown was insured by Alabama Blue Cross,” although she never explains how

GRMC purportedly knew of her Blue Cross insurance. (Doc. 23 at 8). So, even if an

interdependent relationship can create a fiduciary duty, Ms. Brown failed to establish that

GRMC was aware of that interdependent relationship at the time she was initially treated and

should have submitted the claim to Blue Cross or at the time GRMC filed the lien. She neither

pleads nor presents evidence that she disclosed her Blue Cross coverage in March 2012. GRMC

could not have a duty to submit a claim to insurance that it did not know existed. See DiBiasi v.

Joe Wheeler Elec. Membership Corp., 988 So. 2d 454, 461 (Ala. 2008) (listing foreseeability of

harm as a consideration in determining whether a duty exists). So, under this theory of an

interdependent relationship, without evidence that Ms. Brown disclosed her coverage with Blue

Cross, no duty existed between GRMC and Ms. Brown.

       And even assuming that Mr. Grindstaff and Ms. Brown each have an interdependent

relationship with GRMC, Plaintiffs’ only law supporting a fiduciary duty derived from an

interdependent relationship comes from Jumbo v. Alabama State University. The Middle District

of Alabama explained that “[w]hile no court has distilled the inquiry [of whether a fiduciary duty

exists] into a factor- or element-based analysis, the common thread seems to be one party’s

dependence on or subjugation by the other.” Jumbo, 229 F. Supp. 3d at 1273 (footnote omitted).

       In Jumbo, Nigerian students sued Alabama State University for withholding sponsorship

money submitted to the university from the Nigerian government for the students’ expenses and

limiting the use of the funds to particular school expenses, and at times using the funds as the

school’s slush fund. 229 F. Supp. 3d at 1269–70, 1273. The court determined that a fiduciary

relationship existed because the university had “overmastering influence” over the students. But



                                                10
        Case 4:16-cv-01739-KOB Document 48 Filed 08/01/19 Page 11 of 12



such a relationship was essentially a trustee–beneficiary relationship, although not labeled as

such. The school, acting as trustee for the students’ funds, misappropriated the funds intended for

the beneficiaries, the students.

       In this case, Plaintiffs argue that their dependence on GRMC to file their medical claims

with their insurer presents the same kind of influence or dominion as the school in Jumbo. But

here, GRMC merely acts as a middleman between Blue Cross and its patients insured by Blue

Cross, with no discretion regarding the submission of medical bills, as Plaintiffs repeatedly point

out. (Doc. 45 at 9–14). In Jumbo, the school held the purse strings and determined what qualified

as an expense covered by the funds in that purse. Here, Blue Cross, not GRMC, holds the purse

strings. And GRMC has no influence or dominion to determine whether it will submit a medical

bill to Blue Cross. Instead, GRMC is contractually obligated to submit all medical claims for

Blue Cross insured patients to Blue Cross.

       The court acknowledges Plaintiffs’ frustration. Plaintiffs relied on GRMC to submit their

medical expenses to Blue Cross. But breach of fiduciary duty is not the appropriate avenue to

seek review. GRMC did not assert influence; it simply failed to fulfil a contractual obligation

with Blue Cross.

       Plaintiffs also contend that a party can voluntarily undertake a fiduciary duty, and that

GRMC did so in this case. The court does not dispute that a party can voluntarily assume a duty.

See Dailey v. City of Birmingham, 378 So. 2d 728, 729 (Ala. 1979) (“Alabama clearly recognizes

the doctrine that one who volunteers to act, though under no duty to do so, is thereafter charged

with the duty of acting with due care and is liable for negligence in connection therewith.”). But

Plaintiffs provide no evidence of GRMC voluntarily assuming a fiduciary duty. Instead,

Plaintiffs merely rely on GRMC’s contracts with Blue Cross—the same contracts about which



                                                11
Case 4:16-cv-01739-KOB Document 48 Filed 08/01/19 Page 12 of 12
